Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 7 and 17 are objected to because of the following informalities:  In claims 7 and 17, define parameters, errY, Thhigh , Thlow.   Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11218197. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the instant application claim 1 are to be found in patent No.11218197(as the instant application claim 1 fully encompasses patent claim 1). The difference between the instant application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.
 It would be obvious to one of ordinary skill in the art that in order to perform the method of U.S. Patent 11218197, it is necessary to have the complimentary device of the instant application.  U.S. Patent No. 11218197, therefore, anticipates the instant application.

5.	Claims  2, 3 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14,  15 and 20  of  U.S. Patent No.11218197 in view of Studer Christopher (PAR-Aware Large –Scale Multi-User MIMO-OFDM Downlink, IEEE Journal on selected areas in communications, arXiv: 1202.4034v3 [cs.IT], 4 Sep 2012)( see IDS). 
With regards to claim 2, U.S. Patent No.11218197 discloses a Multiple Input Multiple Output, MIMO, Orthogonal Division Multiplexing, OFDM, transmitter system ( see 16644917 claim 14), comprising:
 precoding circuitry operable to, for each carrier of two or more carriers, perform precoding of a plurality of frequency-domain input signals for the carrier to provide a plurality of frequency-domain precoded signals for the carrier, the plurality of frequency-domain input signals for the carrier being for a plurality of transmit layers for the carrier, respectively( see U.S. Patent No.11218197 claim 14); and
 processing circuitry operable to process the two or more pluralities of frequency-domain precoded signals for the two or more carriers, respectively, in accordance with a multi-carrier processing scheme to provide a plurality of multi-carrier time-domain transmit signals for a plurality of antenna branches, respectively, of the MIMO OFDM transmitter system( see U.S. Patent No.11218197 claim 14), 
U.S. Patent No.11218197 discloses all of the subject matter discussed above, but for specifically teaching the multi-carrier processing scheme providing Peak-to-Average Power Ratio, PAPR, reduction for Cyclic Prefixes, CPs, of the plurality of multi-carrier time-domain transmit signals for the plurality of antenna branches.
However, Studer C, teaches MIMO OFDM systems in fig. 1 left side with N transmit antennas, see CP block shown in fig. on left side, MU precoding and PAR reduction.  In sub-section c on page 3, right side, peak-to average ratio is discloses in details.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of U.S. Patent No.11218197 as taught by Studer and include providing Peak-to-Average Power Ratio, PAPR, reduction for Cyclic Prefixes, CPs, of the plurality of multi-carrier time-domain transmit signals for the plurality of antenna branches. 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of U.S. Patent No.11218197 as taught by Studer and include providing Peak-to-Average Power Ratio, PAPR, reduction for Cyclic Prefixes, CPs, of the plurality of multi-carrier time-domain transmit signals for the plurality of antenna branches with a reasonable expectation of success, thusand provide the use of low-complexity schemes for suppressing MU interference (MUI)  (see Studer, page 1, Introduction). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 
With regards to claim 3, U.S. Patent No.11218197 discloses the MIMO OFDM transmitter system of claim 2 wherein the multi-carrier processing scheme is a multi-carrier Convex Reduction of Amplitudes, CRAM, processing scheme (see claim 15).
With regards to claim 14,  the combination of U.S. Patent No.11218197 and Stuber discloses the MIMO OFDM transmitter system of claim 2 wherein: the MIMO OFDM transmitter system is a concurrent multi-band transmitter system that concurrently transmits on two or more frequency bands ( see claim 20) ; the two or more carriers comprise at least one carrier in each frequency band of the two or more frequency bands; and the multi-carrier processing scheme is a multi-band processing scheme such that the plurality of multi-carrier time-domain transmit signals for the plurality of antenna branches, respectively, is a plurality of multi-band time-domain transmit signals for the plurality of antenna branches, respectively ( see the CRAM processing scheme disclosed in Studer).

6.	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 25 and 40 of Application 17288042. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the instant application claims 1 and 2 are to be found in Application 17288042 (as the instant application claims 1 and 2 fully encompasses Application 17288042 claims 1, 25 and 40). The difference between the instant application claims 1 and 2 and the Application 17288042 claims 1, 25 and 40 lies in the fact that the Application 17288042 claims includes many more elements and is thus much more specific.
 It would be obvious to one of ordinary skill in the art that in order to perform the method of Application 17288042, it is necessary to have the complimentary device of the instant application.  Application 17288042, therefore, anticipates the instant application.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. U.S. Patent App. Pub. No. 2018/0213510(see IDS) in view of Studer et al. “Democratic Representations” Version 1 (see IDS).
With regards to claim 1, Akkarakaran et al discloses in fig. 2, a method of operation of a Multiple Input Multiple Output, MIMO, Orthogonal Division Multiplexing, OFDM, transmitter system ([0047], A transmit (TX) multiple-input multiple-output (MIMO) processor 230 may perform spatial processing (e.g., precoding) on the data symbols), comprising:
 for each carrier of two or more carriers, performing precoding of a plurality of frequency-domain input signals ( see [0076], This, in turn, may create time-domain periodic copies of the corresponding SC-FDM waveform, which in effect maintains the low PAPR characteristic of the corresponding SC-FDM waveform. For example, when alternating tones or subcarriers are used in the frequency domain, the resulting waveform may be compressed in the time domain, and may be repeated according to an upsampling rate of the resulting waveform while maintaining the low PAPR characteristic. , [0082], the DFT spreading may transform symbols of signal A and signal B to respective frequency domain signals, which are, in turn, mapped to multiple subcarriers. The UE 120 may transform the mapped signals using an inverse DFT (IDFT) to obtain a time domain waveform that may be transmitted to the BS 110, and fig. 6, transmit diversity with time and frequency interleaving while preserving low PAPR  ) for the carrier to provide a plurality of frequency-domain precoded signals for the carrier, the plurality of frequency-domain input signals for the carrier being for a plurality of transmit layers for the carrier ( [0066], multi-layer transmissions) , in, respectively; and 
processing the two or more pluralities of frequency-domain precoded signals for the two or more carriers, respectively, in accordance with a multi-carrier (see([0005], multiple-input multiple-output (MIMO) antenna technology, and carrier aggregation) ,  [0049], a Tx MIMO processor 266, DFT-s OFDM, CP-OFDM, ets).
the multi-carrier processing providing Peak-to-Average Power Ratio, PAPR, reduction for Cyclic Prefixes, CPs, of the plurality of multi-carrier time-domain transmit signals for the plurality of antenna branches (see [0008], may generate transmissions on the two or more antennas according to a process for frequency and time domain multiplexing of low PAPR waveforms with multiple streams, [0049], a Tx MIMO processor 266, DFT-s OFDM, CP-OFDM, ets). In [0064], CP-OFDM is disclosed, [0066], low PAPR MIMO transmission s with precoding, 8 transmit antennas with multi-layer multi-transmission, aggregation of multiple cells).
Akkarakaran et al discloses all of the subject matter discussed above, but is not explicit about the multi-carrier processing scheme to provide a plurality of multi-carrier time-domain transmit signals for a plurality of antenna branches, respectively, of the MIMO OFDM transmitter system
However, Studer discloses employing a CRAM processing scheme to provide signals for time domain transmission (see page 18-24, Algorithm 1, CRAM: Convex Reduction of Amplitudes).
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Akkarakaran et al as taught by Studer and include processing scheme to provide a plurality of multi-carrier time-domain transmit signals for a plurality of antenna branches, respectively, of the MIMO OFDM transmitter system. 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of Akkarakaran et al as taught by Studer and include processing scheme to provide a plurality of multi-carrier time-domain transmit signals for a plurality of antenna branches, respectively, of the MIMO OFDM transmitter system with a reasonable expectation of success, thusand provide a computationally efficient algorithm to minimize the maximum amplitude of the continuous real-values signal to be transmitted  (see Studer, page 5-6). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 

With regards to claim 2, the combination of Akkarakaran et al and Stuber discloses in figs 2 and 6,  Multiple Input Multiple Output, MIMO, Orthogonal Division Multiplexing, OFDM, transmitter system, comprising: 
precoding circuitry (see fig. 2, MIMO processor 230, [0047], A transmit (TX) multiple-input multiple-output (MIMO) processor 230 may perform spatial processing (e.g., precoding) on the data symbols, the control symbols, the overhead symbols, and/or the reference symbols,) operable to, for each carrier of two or more carriers ([0005], multiple-input multiple-output (MIMO) antenna technology, and carrier aggregation) , perform precoding of a plurality of frequency-domain input signals for the carrier to provide a plurality of frequency-domain precoded signals for the carrier, the plurality of frequency-domain input signals for the carrier being for a plurality of transmit layers for the carrier, respectively; and 
operable to process the two or more pluralities of frequency-domain precoded signals for the two or more carriers ( [0076], may create time-domain periodic copies of the corresponding SC-FDM waveform, which in effect maintains the low PAPR characteristic of the corresponding SC-FDM waveform-  --) , respectively, in accordance with a multi-carrier processing scheme to provide a plurality of multi-carrier time-domain transmit signals for a plurality of antenna branches, respectively, of the MIMO OFDM transmitter system, the multi-carrier processing scheme providing Peak-to-Average Power Ratio, PAPR, reduction for Cyclic Prefixes, CPs, of the plurality of multi-carrier time-domain transmit signals for the plurality of antenna branches (see similar rejection as in claim 1 above ). 

With regards to claim 3, the combination of Akkarakaran et al and Stuber discloses the MIMO OFDM transmitter system of claim 25 wherein the multi-carrier processing scheme is a multi-carrier Convex Reduction of Amplitudes, CRAM, processing scheme ( Studer discloses employing a CRAM processing scheme to provide signals for time domain transmission , see page 18-24, Algorithm 1, CRAM: Convex Reduction of Amplitudes).
With regards to claim 14, the combination of Akkarakaran et al and Stuber discloses the MIMO OFDM transmitter system of claim 2 wherein: the MIMO OFDM transmitter system is a concurrent multi-band transmitter system that concurrently transmits on two or more frequency bands ( see [0005], multiple-input multiple-output (MIMO) antenna technology, and carrier aggregation)  [0067] , - - -NR BSs may transmit downlink signals to UEs indicating the cell type. Based at least in part on the cell type indication, the UE may communicate with the NR BS. For example, the UE may determine NR BSs to consider for cell selection, access, handover, and/or measurement based at least in part on the indicated cell type) ; the two or more carriers comprise at least one carrier in each frequency band of the two or more frequency bands; and the multi-carrier processing scheme is a multi-band processing scheme such that the plurality of multi-carrier time-domain transmit signals for the plurality of antenna branches, respectively, is a plurality of multi-band time-domain transmit signals for the plurality of antenna branches, respectively ( see the CRAM processing scheme disclosed in Studer).

Allowable Subject Matter
9.	Claims 4-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  none of the prior arts cited alone or in combination provides the motivation to teach limitations as recited in claims 4-13 and 15-20.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Fettweis et al (US 8929352)(see IDS) teaches multi-carrier frequency division multiplexing transmission
b. Manasseh et al. “Efficient PAPR Reduction Techniques for MIMO-OFDM Based
Cognitive Radio Networks” disclose PAPR reduction employing adaptive amplitude
clipping as well as convex optimization based schemes for a user with multiple antennas (see IDS).
c. Aggarwal et al. “Minimizing the Peak-to-Average Power Ratio of OFDM Signals
Using Convex Optimization” provide globally minimum PAR using convex optimization (see IDS).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        December 3, 2022